Title: From John Quincy Adams to John Adams Smith, 8 October 1817
From: Adams, John Quincy
To: Smith, John Adams


				
					
					8. Octr. 1817.
				
				Will you have the goodness to order Mr. Micklain, the Tailor (who has my measure) to make for me two Broadcloth Coats, one black, and the other blue, with metal buttons, and both with internal side pockets, such as he has made for me before? Also two pair of best Broadcloth or double–milled blue Kersaymeer Pantaloons—Let the Package be given to Captain Forman, who returns to London in the Washington; and who will readily take charge of any thing for me—Request him to deliver the Package at New–York to W. S. Clarkson, who will forward it to me. If Forman should chance not to be in London, send it by any other trusty person who may be willing to take the trouble of bringing it. Pay Micklain’s Bill, by a draft upon Sl. Williams.
				
					
				
				
			